Campbell, J.,
dissenting. I regret that in a matter of so much importance I cannot agree in the result arrived at by my brethren. But I am unable to do so.
If there were any ambiguity in the language of the Constitution, there would, perhaps, be room to consider what may be supposed to have been contemplated by the Convention as necessary to be provided for in order to secure the public credit, and to get as near to that result as the language would allow. But it must be remembered that the adoption of the Constitution by the popular vote was the adoption of the language as written, and of nothing else. So far as this particular provision is concerned it has not been suggested ■ or supposed that it was ever discussed before the people as a separate clause at all. Neither have I been able to find any*170thing to indicate that any member of the Convention failed to suppose the language would be literally construed. The debates, as referred to by my brother Graves, indicate clearly enough that the possibility, al¿ least, of an accumulated surplus existed. The real difficulty seems to me to be no more than this — that if the Convention had foreseen the amount of this accumulation, it would have been limited in some way. .But this will not warrant us in imposing a limitation which, as I read the Constitution, is not to be found there. While I do not conceive that any result arising from the terms of that document can be evaded, and while, therefore, I build no argument upon its reasonableness, I do not think the provision, even in the light of the facts shown by the record, so remarkable as to lead to anything absurd or grossly unreasonable.
The clause is express that the fund shall not be impaired until the “exbmguish'nient'''’ of the State debt, aside from that due to the educational funds. It cannot be claimed that the debt is extinguished until it is paid or released. It seems to me that it cannot be said that a State debt is extinguished when money enough is saved to meet it, any more than that a private debt is extinguished by a similar accumulation. And the distinction between payment and mere ability to pay is too obvious to have escaped the notice of the Convention. If they had meant to confine the accumulation to the amount of the debt, it is hard to suppose they would not have said so. But it is enough that they did not say so, but on the contrary required the debt to be extinguished before applying the fund elsewhere.
It was suggested on the argument that this would enable any single creditor, by withholding his bonds, to prolong the delay indefinitely. This is not so. As soon as the debt is due it is clearly competent for the legislature to compel the creditor to present his claim or have it paid by deposite in some appointed place. The legislative power can provide for such cases, and has done so in many instances. It is a very common practice where private property is taken for public use, and is neither anomalous nor unjust.
*171I have suggested that the clause does not appear to me so unreasonable as counsel seem to regard it. And while, as before stated, the reasonableness or strangeness of an unambiguous clause is no legal cause for failing to enforce it, it is nevertheless proper to consider the circumstances of its enactment, as well as the contingencies which may arise concerning the fund itself. The Convention, as is universally admitted, meant that there should be no question about the payment of the State debt, so far as they could secure it. W ithout reference to other possibilities there are two that have actually become facts which, if existing on a somewhat larger scale, would have prevented this accumulation. In the first place a very large defalcation occurred at the close of 1860 by the embezzlement of a part of this very fund. All that was then on hand in the treasury was taken. The same possibility and the same disposition at this time would have saved the necessity of the present application.
In the second place there is no constitutional liyn.it to the amount of debt that may be incurred for war purposes and the defense of the State. We made a considerable addition to our debt in that way, and the public credit, which the Constitution has pledged as secured by this fund, might easily have needed all and more than all of the earnings, had not other resources diminished the amount necessary to be borrowed. This is a necessity which is not likely to arise often, but which was distinctly provided for and guarded.
As for the circumstances under which the Convention acted, they are no less significant. The public debt then existing had been incurred chiefly for internal improvements, and the honor of the State had been specifically pledged to apply the avails of the improvement funds to the payment of the debts. This was partially done by allowing the purchasers of the railroads when sold, to pay for them in bonds. But this did not pay off the whole debt, and while the funds had been frittered away to a large extent this very fact showed the duty of the State to provide some adequate security for its creditors. This was found possible only by *172pledging some specific source of revenue. The specific taxes were tangible and they were the only State revenues that were. A sinking fund was also made subsidiary. This requiring legislative action was not strictly obeyed, and no court could coerce the legislature. The specific taxes, so long as levied, could be reached.
The special charters providing for specific taxes, and which as contracts could not be changed, were very few in number, and the taxes were not large in amount. They would never have sufficed to pay principal and interest on the debt. The Constitution prohibited any future special charters, and no contract was thereafter possible. The legislature could impose and abolish specific taxes on all future corporations at its pleasure. It was therefore entirely competent at any time to prevent the overgrowth of this fund by legislation.
It was also competent, and it is evident from the Constitution, as well as from the debates, that it was thought likely that the Constitution might be amended, if not remodelled, long before any possible accumulation would need attention. While the legislature cannot by its own action change the Constitution, it can propose changes which the people can adopt. There has never been a time when this remedy was not available, if generally desired.
Under all these circumstances it is not strange that the Convention refused to limit the accumulation, and required it to continue until suspended by the amendment of the Constitution. Beyond what is written we have no means of knowing what was thought or what would have been done, had the Convention seen into the actual future. The accumulation which they absolutely required would even now be entirely inadequate. It is only because specific taxes have been multiplied that we have any surplus. The legislature have seen fit to add to the fund, and have not seen fit to take any measures to procure a change of its constitutional uses.
I think the meaning of the Constitution is not open to any construction which will allow the fund to be diverted or used in the manner asked by the relator.